By Judge Harry T. Taliaferro, III
I have received and reviewed the letters of counsel regarding Mr. Bugg’s request that this Court award pre-judgment interest on the $21,000 principal amount that the Court awarded the Smiths on their counterclaim against Morgan at the trial heard on August 7, 2013. The Smiths prayed for a principal judgment of $41,600 with “interest on the foregoing amount at a rate and from a date deemed appropriate by the finder of fact, and for their costs as provided by law.” Pursuant to § 8.01-382 the Court may provide for interest on any principal sum awarded and fix the period at which the interest shall commence.
The statute has been interpreted to mean that an award of pre-judgment interest lies within the sound discretion of the Court and that its purpose is to compensate the plaintiff who, for an extended time, has been without relief. The Court will not here reiterate the details of this case other than to note that, as with practically every construction case, determining the judgment required the Court to consider numerous acts for which liability was claimed and for which damages were sought.
Upon consideration, the Court awards pre-judgment interest on the judgment from October 29, 2010, at the legal rate prescribed in § .6.2-301(A), plus court costs.